Citation Nr: 1136781	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  00-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York



THE ISSUE

Entitlement to service connection for acne, to include as secondary to posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney At Law



ATTORNEY FOR THE BOARD

T. Samadani, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to February 1977 and from March 1980 to June 1980.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the RO. 

The Board remanded the issue of whether new and material evidence had been received to reopen a previously denied claim of service connection for acne in October 2003.  The Appeals Management Center (AMC) subsequently denied reopening the claim and the case was returned to the Board.

In a decision promulgated in June 2009, the Board denied reopening of the Veteran's claim of service connection for acne.  
 
The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  

A Joint Motion to Remand was granted in a December 2009 Court Order.  The Board reopened the claim of service connection for acne and remanded it for further development in March 2011.  The RO denied the claim in a May 2011 Supplemental Statement of the Case, and the case was again returned to the Board for appellate action.  



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that the claimed acne had a chronic worsening during his periods of active service.   

2.  The Veteran's preexisting acne is shown as likely as not to have increased in severity beyond natural progression during his second period of active service.   


CONCLUSION OF LAW

The Veteran's preexisting disability manifested by acne was aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.

Once a claim is reopened, VCAA provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claims for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Board recently reopened the Veteran's claim for entitlement to service connection for acne in a March 2011 decision.  The Appeals Management Center (AMC) had previously sent the Veteran a VCAA letter in December 2008.  

The letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth and fifth elements in December 2008.  

The RO readjudicated the claim in a May 2011supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service treatment records (STRs) and his VA treatment records.  The records from the Social Security Administration were also included in the claims file.  In addition, a VA examination was provided in April 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported evidence that has not been obtained.

The Board also finds that there was substantial compliance with the March 2011 Remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In particular, with regard to the appeal, the Board directed the RO to obtain any outstanding treatment records and schedule the Veteran for examination for his acne disorder.  The AMC sent a letter to the Veteran asking for any outstanding treatment records for his acne disorder.  

The Veteran responded with a Authorization and Consent to Release Information for the records from the VA Medical Center in Buffalo, New York, from March 1980 to present and Dr. Fazilli in Cheek, New York for surgery for his acne in June 2009.  A review of the claims file confirmed that these records have already been obtained and associated with the claims file.  

As there has been substantial compliance with all directed action, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board).

No further development is required to comply with the provisions of VCAA or the implementing regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  


II.  Applicable laws and regulations

The Veteran asserts that his acne is secondary to his service-connected PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  That presumption can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Akins v. Derwinski, 1 Vet. App. 228 (1991) (VA must point to a specific finding that increase in disability is due to the natural progress of the condition).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).


III.  Entitlement to service connection for acne

The Veteran asserts that his acne is due to his service-connected PTSD.  Pursuant to the Joint Motion for Remand, the case was remanded for the Board to provide an adequate statement of reasons or bases regarding the competency of lay statements regarding the Veteran's psychiatric condition and its aggravation of the Veteran's acne.   

By way of background, the Veteran served on active duty for two periods.  The October 1976 enlistment examination prior his first period of service noted the presence of acne on the Veteran's face.  

An October 1979 enlistment examination for the second period of service noted acne of the chest and face.  

During the second period of service, the Veteran was diagnosed with acne vulgaris of the chest and was sent for dermatology consult in April 1980.  The record indicated that he had a long history of acne on the back.  The Veteran's face also was noted to be pitted from acne.  It was reported that he used commercial lotion prior to entrance.  

A service dermatology consultation was performed on the following day.  The Veteran was diagnosed with cystic pustular acne involving the back, face and chest and prescribed medication.  

The May 1980 service treatment records indicated that there had been a good response to the medication and that, due to irritation of the skin, his medication was later changed.  However, there was no discharge examination or other medical evidence to show that the Veteran had recovered completely.

After service, a January 1981 VA treatment record noted complaints of a rash on the face, arms and legs.  The Veteran was diagnosed with neurodermitis.  A history of acne was noted in another January 1981 treatment record.  In March 1983, the Veteran was treated for acne.  In September 1985, the Veteran was treated for an infected sebaceous cyst.  A September 1986 treatment record noted acne on the Veteran's face.   

Dr. F., the Veteran's private physician, stated that he performed surgery for the Veteran's acne vulgaris in July 2009.  He reported draining an abscess on the Veteran's face.

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  As acne was noted at the time of both entrance examinations, the presumption of soundness does not apply because the condition was noted on examination to have been present when he entered service.  The question now becomes whether it was aggravated by service or by a service-connected disability.  

In deciding a claim based upon aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

In this regard, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Significantly, the Veteran is shown to have been treated for an episode of acne of the chest during his second period of service, and the Board finds that the activity during noted service is some evidence of an increase in severity of the pre-existing acne.  The presence of acne pustules requiring treatment during service would be consistent with pathological advancement with the underlying disease process.  

While the April 1980 service treatment record noted good response to the treatment, there was no separation examination to show complete recovery or the absence of residual disability.  38 C.F.R. § 3.306.  

Significantly, the Veteran reports worsening of his acne following an assault during his first period of service.  These lay assertions are found to be credible for the purpose of establishing an increase in severity of the preexisting condition during service.  

At the VA examination in April 2011, the Veteran reported that his acne began in service.  After being assaulted in service, he also reported that his acne flared with pustules on face, chest and back.  While he clearly was noted to have acne of the face when he entered service, his statements of active involvement in other areas are consistent with the information recorded in connection with treatment during service.  

The VA examiner diagnosed the Veteran with a history of acne vulgaris not currently active and open comedomes clinically consistent with actinic comedomes of Favre Racouchot.  

The examiner explained that acne vulgaris was a common dermatological manifestation of the folliculo-sebaceous unit commonly seen in adolescents, but could persist into adulthood.  Acne was noted to affect greater than 90 percent of teenagers and typically was worse in males with a strong genetic predisposition.  

The examiner noted that the Veteran had a positive family history for acne as his father had acne and added that exacerbations of acne could be associated with friction, heat, poor hygiene, periods of stress and physical manipulation (chronic picking and excoriation).  

Chronic excoriations and or lichen simplex chronicus/prurigo nodularis were noted by the VA examiner to be more commonly seen in patients with a history of obsessive compulsive disorder or PTSD.   

The examiner stated that the Veteran demonstrated ice pick scarring that was the result of untreated cystic acne from years ago and did not demonstrate clinically active acne vulgaris.  

The Veteran also did not demonstrate clinically signs of neurotic excoriations typical of patients who chronically picked their skin causing scarring which was more typically seen in psychiatric patients with the above-noted conditions.  

The VA examiner concluded that it was less likely than not that the claimed acne condition was the result of or aggravated by his diagnosed psychiatric illness.  
The examiner added that the open comedomes were not related to acne vulgaris and were more clinically consistent with chronic solar damage and the Veteran's extensive long term nicotine dependence.  

As noted, the Veteran's lay assertions are found to be credible to the extent that he is shown to have been treated for acne during the second period of service.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability as to which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In this case, the Veteran's lay assertions that his acne was caused or aggravated by his service-connected PTSD clearly involve a medical question of some complexity of the type that the courts have found to be beyond the competence of lay persons.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

However, in viewing his competent and credible lay assertions in light of the medical evidence regarding the nature and extent of the acne manifestations experienced in service, the Board finds that the presumption of aggravation is not rebutted by clear and unmistakable evidence showing that the pre-existing acne did not increase in severity beyond natural progression while he was serving on active duty.  

In conclusion, after carefully reviewing the entire record, the Board finds that the evidence is in relative equipoise in showing the pre-existing acne as likely as not was aggravated by active service.   

To the extent that the Veteran currently is shown to have residual scarring due to acne, service connection is warranted.  



ORDER

Service connection for acne on the basis of aggravation is granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  



Department of Veterans Affairs


